Citation Nr: 0526921	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  00-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for anxiety neurosis to 
include on a secondary basis to service-connected 
hypertension.

2.  Entitlement to service connection for carpal tunnel 
syndrome secondary to service connected residuals of 
laceration of right wrist.

3.  Entitlement to a compensable evaluation for service-
connected scar as residual of laceration of right wrist.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a 
July 1999 rating decision, the RO denied entitlement to 
service connection for laceration of right arm, an increased 
evaluation of left wrist scar, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for anxiety neurosis.  In 
an August 2000 rating decision, the RO clarified that service 
connection was in effect for a right wrist scar (not the 
left) and continued a noncompensable evaluation for scar as a 
residual of laceration of the right wrist; and denied 
entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity secondary to the service- 
connected residual of laceration of the right wrist.  In a 
June 2001 rating decision, the RO continued a 20 percent 
evaluation for hypertension.

The veteran presented oral testimony at a personal hearing in 
March 2001 before a Decision Review Officer. The veteran also 
presented oral testimony at a personal hearing in October 
2003 before the undersigned Veterans Law Judge.

In May 2004 the Board reopened the issue of entitlement to 
service connection for anxiety neurosis and remanded this as 
well as all other issues on appeal for further development.  
Such development has been completed, and this case is now 
returned to the Board for further consideration.

The issue of entitlement to an increased rating for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Competent medical evidence of record reveals that the 
veteran's psychiatric disorder is not related to any nervous 
disorder treated in active military service, nor is it 
related to the service-connected hypertension.

2.  Competent medical evidence of record reveals that the 
veteran's carpal tunnel syndrome is more likely related to a 
post surgery injury and is not likely related the to any 
disease or injury which occurred during active military 
service, including the service connected right arm 
laceration.

3.  The residual scar from the right arm laceration most 
recently noted on the August 2004 VA examination was less 
than 144 square inches (929 square centimeters), was 
superficial, well healed, nontender, and with no adverse 
affect on function shown.


CONCLUSIONS OF LAW

1.  Service connection for anxiety neurosis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2004).

2.  Service connection for carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2004).

3.  The criteria for a compensable evaluation for a residual 
scar of right wrist laceration have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7802-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a May 2004 letter.  In this letter, the veteran was 
told of the requirements to establish an increased rating and 
service connection for his claims, of the reasons for the 
denial of his claims, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter and the 
SSOC specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in May 2004, 
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records, referred to by the veteran, were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination reports of August 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Factual Background for Service Connection and Increased 
Rating Claims

The veteran's August 1962 enlistment examination's report of 
medical history was negative for complaints of nervous 
trouble or other psychiatric complaints and the examination 
itself yielded no findings of upper extremity problems or 
psychiatric abnormality. Service medical records reflect that 
the veteran was treated for repair of a laceration on the 
distal forearm, but it wasn't made clear which arm.  He had 
complaints of being "nervous" in February 1965 during 
removal of sutures from a right knee laceration and a 
prescription of "Phenobarb" was given.  The service medical 
records also reflect treatment for anemia.  His July 1965 
separation examination's report of medical history was 
negative for  complaints of nervous trouble or other 
psychiatric complaints.  The examining physician in July 1965 
noted a history of fracture of the right foot in 1958, with 
no other orthopedic manifestations found.  Also noted was a 
history of palpitation when he smoked.  

An August 1966 request for physical examination noted 
complaints that included nervous condition.  On VA 
neuropsychiatric examination in October 1966, it was noted to 
have had a history of being seen in sick call for a general 
complaint of nervousness, but apparently not to the degree 
where he had to go off active duty.   On mental examination, 
he was somewhat tense and restless but otherwise was 
cooperative and displayed no unusual behavior.  His speech 
was characterized by a slight stammer which increased with 
nervousness but never to the point where it interfered with 
speaking.  He denied being a nervous individual, but with 
questioning it was apparent that when faced with stressful 
situations such as examinations, he did build up a little 
tension, but that these symptoms disappeared beyond the 
immediate stress situation.  Recent and remote memory were 
intact, there was no evidence of hallucinations or delusion 
and insight and judgement were adequate.  The examiner 
determined that there was no neuropsychiatric disorder.  The 
examiner summarized that the veteran was perhaps an overly 
conscientious individual who may under some periods of stress 
develop some tension symptoms.  It was felt that any 
psychiatric components themselves were not disabling the 
veteran in any way.  

On an October 1966 VA cardiological examination, a healed 
laceration on left wrist was reported, with no other findings 
regarding the upper extremities.  

In January 1967, service connection was granted for 
hypertension and scar of the left wrist.  In an August 2000 
rating decision, the RO clarified that service connection was 
in effect for a scar of right wrist not the left wrist.  

VA records from January 1967 reflect that the veteran was 
prescribed Phenobarb and a March 1968 record reflects that he 
was prescribed Librium.  The purpose for these prescriptions 
was not disclosed in these records.  

The report of an April 1968 VA examination reflects a history 
of the veteran having lacerated his flexor surface of the 
right forearm when he accidentally pushed his hand through a 
glass door.  The accident occurred in 1965 and the laceration 
was sutured.  He had no complaints regarding the residual 
scar.  On physical examination, there was a transverse scar 
on the volar surface of the right distal third of the 
forearm.  The scar was not fixed, non tender and caused no 
functional impairment.  The scar was two inches long and 
linear.  The diagnosis was residual scar right distal 
forearm.  The general examination yielded a normal 
examination of the nervous system, to include neurological 
and psychiatric findings.  

VA records from the 1970's repeatedly reflect that he was 
prescribed Librium.  The purpose of the prescription was not 
made clear.  A December 1975 private progress note reflects 
that the veteran had a severed right arm artery on glass in 
1963.  

A July 1979 private psychiatric evaluation noted the 
presenting problems of hypertension associated with 
apparently chronic feelings of anxiety and stress which 
increased periodically.  He was said to be treated by the VA 
on a continuous basis since around 1965 and received a year 
of psychotherapy in 1973.  He gave a prior history of 
treatment for nervousness with phenobarbital while in the 
service.  The veteran described self-imposed stress 
continually and obsessing about his problems.  The physical 
examination revealed among other things the veteran to be 
extremely anxious and jump from subject to subject, making it 
hard to follow what was going on.  Apart from the anxiety 
there was no apparent disruption of the formal thought 
process.  There was no significant evidence of schizophrenia 
or other psychotic processes.  He was described as evidencing 
a fair amount of psychological mindedness and tended towards 
compulsively.  He described family dysfunction during his 
childhood and the examiner opined that the real roots of the 
veterans neurosis was in this relationship.  He gave a 
history of morphine addiction for a short while after he was 
treated with it following an accident in high school and also 
reported a past addiction to Librium.  

A March 1980 VA hospital record reflects complaints of pain 
in the back of the neck to left shoulder that the veteran 
described as a "pinched nerve" as well as complaints of 
stress.  He was assessed with spasm of the trapezius.  

A VA C&P examination in March 1980 revealed no complaints 
regarding his upper extremities.  The medical history 
reported included a history of "tension related problems, 
i.e. mild stroke."  The psychiatric examination noted a 
history that included hypertension and a nervous disorder.  
He was also noted to have been treated for anemia in service 
and claimed he was given Phenobarb for this condition and 
became addicted.  He also described being treated for high 
blood pressure with different drugs, including Librium which 
was discontinued after a year.  He acknowleged drinking 
heavily in the service, but denied any problems with it.  He 
reported treatment at the VA clinic for nerves since 1978.  
He denied any medication for "nerves."  

On mental status examination, he appeared tense and uneasy, 
with cold, moist hands and he avoided eye contact.  He 
admitted embarrasment at discussing personal problems with a 
stranger.  He did not volunteer information and gave 
ambivalent answers at times.  His content of thought centered 
around his health conditions including high blood pressure 
and anemia.  He described a recent episode of hospitalization 
for an incident where he could not move his left arm which 
was linked to a neck problem.  He admitted periods of 
depression but denied any history of suicidal thought.  He 
denied any hallucinations, delusions or other signs of a 
thought disorder.  His memory, recall, content and abstract 
thought were intact.  Insight and judgement were adequate.  
He was of average intelligence and considered competent.  The 
diagnosis was anxiety neurosis.  The examiner elaborated that 
the veteran had flee floating anxiety with tension and his so 
called stroke seemed to have a marked overlay.    

Letters from private physicians dated in May and June 1980 
reflect that he was treated for hypertension, anxiety and a 
nervous reaction.  His stress was viewed as work related.  

Private and VA medical records from 1980 through the 1990's 
reflect ongoing treatment for complaints that include 
hypertension and psychiatric symptoms.  The psychiatric 
diagnoses were varied over the years.  Of note, an October 
1997 emergency room report reflected that he was seen for 
complaints of chest discomfort, shakiness, general malaise 
and discomfort in his elbows.  After a cardiovascular 
examination, he was diagnosed with acute hypertension, chest 
wall pain and anxiety.  His pain was not viewed as cardiac in 
origin.  Another October 1997 psychology consult discussed in 
detail the veteran's complicated personal problems relating 
to severe domestic conflicts between him and his wife while 
they were splitting up and assessed with "MAD" not 
currently suicidal, recent separation from wife of 33 years 
associated with enormous conflict.  

In February 1998 he was seen in an emergency room following 
an attempt to overdose on pills.  He was noted to be going 
through a divorce and was doing some bizarre irrational 
things of late.  He was preoccupied with upcoming court dates 
and sending numerous letters to people and talking 
irrationally about his court case.  He was noted to be an 
intelligent individual and the precipitating event for his 
break down in behavior appeared to be this divorce.  He was 
noted to also have hypertension.  He did admit to smoking 
marijuana, but no other drugs roar recent alcohol use.  
Following examination, he was diagnosed with acute suicide 
attempt, depression and suicidal ideations with some 
irrational activity as of late.  He was transferred to the VA 
hospital and remained hospitalized there until early March 
1998 and in addition to his psychiatric symptoms, the 
hospital stay also addressed his substance abuse problems, 
although he denied that these were problems.  The March 1998 
discharge report gave a final diagnosis of Axis I adjustment 
disorder with behavioral disturbance, polysubstance abuse.  
Axis II diagnosis of borderline personality disorder was 
given.  Axis III diagnosis was hypertension and coronary 
artery disease.  Axis IV stressors were severe including 
ongoing divorce and unemployment.  The March 1998 discharge 
record revealed his chief complaint of that he was going 
through a divorce and had been suicidal since December and 
the history of his problems since the divorce were again 
reported.  His divorce hearing was scheduled the same day as 
he was hospitalized.  Although he had some questionable 
paranoid delusions regarding police officers and county 
judges, he denied any hallucinations.
 
VA and private records regarding right arm symptoms reflect 
that in April 1998 the veteran was seen at the VA for 
complaints and reported being pushed down by his wife in a 
domestic dispute in September 1997 and since then he had 
right elbow pain, pointing to the olecranon.  He complained 
of a tight feeling around right wrist and numbness and 
tingling in the right fingers especially at night and in the 
morning.  On physical exam he had full range of motion of the 
right arm with pain, mild tenderness over olecranon, and 
positive tinels cubital tunnel and carpal tunnel with 
positive Phalen test, paresthesias over the right digits 2-3.  
A June 1998 VA record gives a history of right elbow pain 
since his wife pushed him into a work bench and also had 
numbness on his fingers 2-5 on the right hand which will go 
numb. 

VA individual psychotherapy records from October 1998 
addressed the veteran's complaints of depression and anxiety 
and a long history of marijuana use.  When confronted with 
the possibility that the marijuana was contributing to his 
paranoia, he countered with arguments about the benefits of 
the drug.  He discussed previous suicide plans but denied any 
current ones.  A November 1998 record reflected that he was 
seen for depression, anxiety and history of drinking problem.  
He described his life as virtually ruined after a messy 
divorce and endorsed paranoid thoughts.  He was assessed with 
major depression with psychotic features, personality 
disorder paranoid, questionable, cannabis abuse and history 
of alcohol abuse.  A December 1998 general note revealed that 
he used marijuana daily and had periodic alcohol abuse and 
had no intention of quitting either substance.  He continued 
to undergo treatment including psychotherapy throughout 1999 
for psychiatric problems described alternately at different 
times as depression, anxiety, adjustment disorder/depression.

The report of a September 1999 VA examination noted the 
veteran to be taking no antihypertensive medication, but 
multiple medications for anxiety and depression from 1962 to 
1965 at which times he was found to occasionally be 
hypertensive.  Following a review of the records and 
examination of the veteran, the examiner's assessment was 
that the veteran had mild essential hypertension possibly 
related to his anxiety disorder and depression.  The examiner 
noted that there was no evidence of end organ disease in the 
records and the veteran was not currently on antihypertensive 
medicine.  The examiner's final assessment was that there was 
no reason to assume further disability related to the 
hypertension which was viewed as well controlled and quite 
benign.  

A June 2000 psychiatric examination for Social Security 
purposes reviewed the history of psychiatric treatment from 
VA and private medical records.  On examination his mood 
appeared as one of deep depression and did not appear anxious 
but reported behaviors suggesting anxiety, including somatic 
complaints.  He was noted to appear preoccupied with various 
complaints, but showed no evidence of a thought disorder such 
as psychosis.  He denied drinking other than moderately and 
only sampled marijuana, but the examiner noted the medical 
report diagnosed Alcoh Dep.  Following review and 
examination, the examiner diagnosed major depression, 
recurrent and alcohol dependency reported.  A June 2000 
general examination for Social Security diagnosed alcoholism.  
A July 2000 Social Security Disability Determination gave a 
primary diagnosis of alcoholism.  

VA records from 2001 reflect that in February 2001 he had 
complaints of some pain and tingling in his right hand and 
history of carpal tunnel, but declined surgery in the past.  
The assessment included carpal tunnel right hand, 
hypertension and anxiety/depression.  In April 2001 the 
veteran complained of pain in his right forearm.  Regarding 
right arm complaints, an April 2001 opinion from a VA 
physician stated that he was the veteran's primary care 
provider at the VA facility in Sandusky.  The veteran was 
noted to have problems with paresthesias and weakness of his 
right hand.  He was said to have suffered a service connected 
injury to his right forearm in November 1964 and had problems 
with the hand ever since.  It was this physician's opinion 
that the injury (laceration to the right forearm) might have 
caused the problem with his right hand or that this may be 
carpal tunnel syndrome.  

Also in April 2001, he was seen for medication management 
with complaints of having been on multiple medications since 
a 1998 suicide attempt and for anxiety and irrational 
thinking.  He reported paranoia, obsessional thoughts and 
being hurt emotionally by others.  He described his current 
level of anxiety and depression as mild.  The Axis I 
diagnosis was delusional disorder vs. schizophrenia, paranoid 
type, history of depressive disorder, polysubstance abuse.  
The Axis II diagnosis was history of borderline personality 
disorder.  A May 2001 record reflects the veteran's conflicts 
regarding substance abuse in which he refused plans of 
abstinence.  A September 2001 psychiatric assessment 
discussed the veteran's history of prior treatment for 
various psychiatric symptoms and problems following his 
divorce in 1997.  He was noted to have used substances as a 
maladaptive way of coping with his symptoms, but cut back on 
use and currently did not think this was a problem.  
Following history and examination, the diagnoses in September 
2001 was Axis I depressive disorder not otherwise specified, 
polysubstance abuse (currently marijuana, with history of 
alcohol, cocaine etc), opiate dependence by history and 
sedative/hypnotic dependence by history.  Axis II diagnosis 
was personality disorder not otherwise specified (antisocial, 
borderline, narcissistic features).  

A November 2002 private physical examination for Social 
Security purposes  addressed back and knee complaints, but 
included a history of right forearm tendon repair, 
hypertension and bipolar disorder.  The veteran himself gave 
the history of the right forearm tendon injury repair and he 
claimed the right hand was weaker than the left.  He denied 
paresthesias of the upper extremities.  Examination of the 
skin noted the scar of the right anterior forearm.  His 
elbows and wrists were without redness, warmth, swelling or 
tenderness.  Range of motion was normal of the elbows and 
wrists bilaterally.  His hands were without redness, warmth, 
swelling or tenderness.  Range of motion was normal and he 
could make a fist bilaterally.  He was able to dress, 
undress, grasp, pick up coins, write and shake hands.  In 
January 2003, Social Security determined that the veteran was 
disabled due to affective disorders as of November 2001.  

The report of a December 2002 psychological examination for 
Social Security consisted of an interview with the veteran in 
which he reported the following physical ills: hypertension, 
back right arm and jaw pain from an assault.  He related his 
family history and his employment history that included being 
assaulted by a student at work.  Physical examination 
revealed the veteran to not appear to be under the influence 
of alcohol or substances.  He endorsed suicidal ideas and 
reported four attempts in his life.  His speech was clear and 
understandable.  His thought processes appeared to be 
confused, jumped around and had little future direction.  His 
mood was a little jumpy and he reported feeling shaky which 
he related to depression.  He described mood swings from 
depression to mania.  He reported feeling hopeless or 
worthless, having a loss of interest in activities he once 
found pleasurable and other symptoms of depression.  He also 
reported worries about his current wife dying before him, and 
describing panic attack and anxiety symptoms.  There was 
evidence of paranoia, recurrent or intrusive recollections of 
a traumatic event due to the assault on him and somatic 
concerns.  There was no evidence of hallucination, delusions, 
obsessive-compulsive behavior and dissociative experiences.  
His cognitive functioning was in the average range and 
insight and judgement were adequate.  Based on the 
examination, the Axis I diagnosis of bipolar I disorder, most 
recent episode mixed, severe without psychotic features.  
There was no Axis II diagnosis.  

In testimony from his October 2003 Travel Board hearing, the 
veteran testified that his nervous condition started in 
service and he received treatment in service.  He testified 
that his psychiatrist told him that his hypertension and the 
medication for his hypertension affected his psychiatric 
condition.

The report of an August 2004 VA examination included a claims 
file review as well as interview.  The veteran reported that 
after service, he worked at several different accounting 
firms and described generally getting along with coworkers 
and supervisors but sometimes got mad at supervisors and 
either quit or was fired from some jobs.  He described being 
self-employed since 1991 and described having lost most 
clients after his first wife divorced him and called his 
clients.  He currently stayed home most of the time doring 
chores, yard work and watching TV.  He did some volunteer 
work at a hospital.  He was noted to have been married twice, 
with the first marriage lasting over 30 years with divorce 
described as bitter and included his ex wife's intentionally 
estranging him from his children.  He was now married to his 
present wife for 3 years.  He described his current wife as 
supportive and understanding.  

The psychiatric history in the claims file was outlined in 
detail, with the service records noted to include complaints 
of nervousness for which he was prescribed Phenobarbital.  
Neurosis and anxiety were diagnosed in a March 1980 VA 
examination.  The history included the veteran being in 
outpatient therapy with a VA social worker for a year after 
his father's death.  He reported an instance of 
hospitalization in 1986 for an overdose of pills during 
marital problems.  He was noted to have been hospitalized in 
February 1998 after another overdose attempt and was 
diagnosed with adjustment disorder with behavior disturbance 
and borderline personality disorder.  He was noted to be in a 
bipolar study since 2002 and was taking Lithium with fewer 
mood swings and no suicidal or homicidal ideations, but still 
complained of anxiousness and daytime sleepiness.  He 
admitted to binge drinking and taking drugs in his twenties 
and still drank about 2 drinks a day and smoked marijuana 4 
times a week.  He described being a nervous person since his 
military service and experienced increased nervousness since 
1998 when he was divorced.  He reported excessive anxiety and 
worry every day since service.  He worried that people would 
not accept him and found it difficult to control the anxiety 
and worry.  His anxiety was associated at times with 
restlessness, easy fatiguing and difficulty concentrating.  
He denied panic symptoms.  He described having a depressed 
mood at times lasting 1 or 2 days and markedly diminished 
pleasure since his 1998 divorces.  He had good appetite and 
gained 25 pounds over the past year.  He occasionally had 
difficulty maintaining sleep once a month.  Since his divorce 
he had decreased energy level and diminished ability to 
concentrate.  He had feelings of worthlessness at times.  He 
denied recurrent thoughts of death or suicidal ideations 
currently.  He reported a happy mood that lasts 1 day about 4 
times a month.  He denied any history of psychotic symptoms.  

On mental status examination, he was casually and cleanly 
dressed.  He was friendly, cooperative and easily engaged.  
He maintained good to fair eye contact.  He was alert, 
oriented to time place and people.  He did appear tense and 
moderately anxious at times.  He had no psychomotor 
retardation or agitation.  His speech was clear and coherent 
with normal rate.  He was talkative but not pressured.  His 
affect was moderately anxious and appropriate.  His thought 
process was circumstantial.  He was preoccupied with issues 
related to his 1998 divorce.  There were no signs or 
complaints of delusion or hallucinations.  

The Axis I diagnosis rendered in the August 2004 VA 
examination was adjustment disorder, chronic with mild 
anxiety and depressed mood, cannabis dependency, rule out 
generalized anxiety disorder.  Axis II diagnosis was 
deferred.  His Axis IV factors included divorce, estrangement 
from children and loss of business.  The examiner stated that 
the veteran currently meets the criteria for chronic 
adjustment disorder with mixed anxiety and depressed mood.  
According to his report, he was currently experiencing mild 
symptoms that were more serious shortly after the divorce and 
he attributed the improvement of symptoms to medications he 
was taking.  Due to the overlapping of symptoms from the 
chronic adjustment disorder with mixed anxiety and depressed 
mood and the cannabis dependency, it was difficult to give a 
diagnosis of generalized anxiety disorder.  The examiner 
opined that it was not likely that the psychiatric disorders 
currently shown on examination are causally to any incident 
of service origin.  His anxiety and depressive symptoms 
likely cause reduced reliability and productivity and some 
interference in his ability to interact and work effectively.  
There was no evidence of deterioration of functioning or 
major changes in severity of the disorder since last review.  

On VA examination to ascertain the severity of the veteran's 
residual scar of his right forearm near the wrist, it was 
found to be secondary to a laceration from glass during a 
windstorm during the veteran's active duty in 1962, which 
required stitches.  There was a residual scar of the right 
forearm near the wrist of 4 centimeters in length.  At 
present time, there was no sign of infection and there did 
not appear to be adherence or tissue loss.  The scar was well 
healed, hypopigmented in color, nontender to the touch and no 
elevation or decrease of skin tone in the area.  The scar was 
superficial in nature and there was mild disfiguring of the 
right forearm near the wrist secondary to this laceration.  
The pertinent diagnosis was residual scar secondary to 
laceration in 1962. 

An August 2004 VA orthopedic examination included a claims 
file review documenting laceration to the right forearm.  
There was also some documentation of anterior nerve 
conduction of carpal tunnel syndrome to the right wrist.  He 
had a history of lacerating the forearm and gave a history of 
surgery of tendon repair on it.  He indicated that since that 
time he had chronic pain of the right hand.  He was noted to 
be right handed and worked as an accountant, having 
repetitive use of the right hand.  With time this got worse 
as far as increasing pain and tenderness, with numbness of 
the right hand at times.  His diagnosis was currently carpal 
tunnel syndrome.  He was right handed.  He was now 60 years 
old and retired.  He could do daily activity.  

Physical examination revealed a 3 to 4 centimeters wound 
across the distal third of his forearm in the volar aspect of 
it with wounds across the hand or wrist itself were noted.  
He had positive Phalen's and Tinel's sign at the scar tissue 
rather than at the wrist itself.  He had decreased sensation 
to touch at the medial nerve distribution to the right hand 
as compared to the ulnar side as compared to the normal left 
hand.  He had some diminished grip and grasp and a bit of a 
tremor in that hand so he had some weakness with grip and 
grasp and pinch.  He had excellent full range of motion of 
all the small joints, metacarpophalangeal joint, distal 
interphalangeal joints of all the fingers and thumbs as well 
as normal full range of motion in the right wrist.  The final 
diagnosis was residual postoperative laceration right forearm 
and carpal tunnel syndrome.  The examiner remarked that forty 
years after the injury, relationship of carpal tunnel to his 
old laceration was speculative at this time.  

A photograph submitted in conjunction with the VA examination 
showed the scar to be long and very thin mostly across the 
forearm, but curving back.  The scar appeared lighter in 
color than the surrounding skin.  

III.  Service Connection for Anxiety Disorder and Carpal 
Tunnel Syndrome

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a) (2004).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran seeks entitlement to service connection for 
anxiety disorder to include secondary to service-connected 
hypertension.  This issue which was previously denied by the 
RO, was reopened by the Board in May 2004.  He also seeks 
entitlement to service connection for carpal tunnel syndrome 
to include as secondary to his service connected residual 
laceration scar of the right wrist. 

A.  Service connection for a psychiatric disorder

In this case, there was evidence that the veteran was treated 
for one episode of nervousness in February 1965 during which 
he had stitches from a knee injury removed.  However his 
separation examination was normal and he denied any 
psychiatric complaints.  His October1966 VA examination 
determined that there was no neuropsychiatric disorder.  He 
was said to be overly conscientious and may develop tension 
symptoms during times of stress.  The examiner stated that it 
was difficult to ascertain the effect of stress on 
hypertension, although it was believed to include an 
emotional factor.  However, it was felt that any psychiatric 
components were not disabling in any way.  

Although some VA records from 1967 and 1968 and the early 
1970'sshowed some treatment that included Librium and 
Phenobarbital, the reason given for such treatment was not 
clear.  It was not until July 1979 that a private 
psychiatrist noted hypertension associated with apparently 
chronic feelings of anxiety and stress which increased 
periodically.  The examiner made a diagnosis of anxiety 
neurosis in March 1980, however this examination did not 
provide any opinion linking this disorder to service or to 
his service connected hypertension.  The volumes of VA and 
private records likewise revealed lengthy treatment for 
psychiatric symptomatology differentially diagnosed as among 
other things, adjustment disorder, polysubstance abuse, 
anxiety disorder, depressive disorder and bipolar disorder.  
The records subsequent to the veteran's treatment following 
his domestic problems involving a divorce and his overdose 
attempt in February 1998 appear to attribute his current 
psychiatric pathology to the divorce.  None of the records 
link the veteran's psychiatric symptoms to service, nor do 
they link his psychiatric symptoms to his hypertension, 
although conversely the intensity of the hypertension 
symptoms are shown in the records to at time be affected by 
his psychiatric state.  

Most specifically the VA examination of August 2004 reflects 
that the veteran's diagnosis was adjustment disorder, 
chronic, with mild anxiety and depressed mood, cannabis 
dependency, rule out generalized anxiety disorder.  The 
examiner stated that the symptoms stemming from veteran's 
marijuana use made it difficult to fully ascertain whether he 
truly had a diagnosis of generalized anxiety disorder.  It 
was noted that the veteran's symptoms became greatly 
increased following his divorce in 1998.  The examiner also 
opined that it was not likely that the veteran's psychiatric 
symptoms shown on examination were casually related to any 
incident of service origin.  

Based on this evidence, the Board finds that the veteran's 
psychiatric disorder is not shown to be related to service 
nor was it caused or aggravated by any service-connected 
hypertension.  Accordingly, service connection for a 
psychiatric disorder on a direct or secondary basis is not 
warranted.  38 C.F.R. §§ 3.303,  3.310.  The Board notes the 
veteran's argument that his current psychiatric disorder 
resulted from service, specifically resulting from his 
service-connected hypertension.  The veteran is competent as 
a layperson to report that on which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Furthermore, there is no evidence that the veteran was 
diagnosed with a psychosis within one year following 
separation from active duty.  The records after service 
repeatedly fail to show that the veteran's psychiatric 
disorder is due to a psychosis.  Therefore, a presumption in 
favor of service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  
See Gilbert, supra.  Accordingly, the appeal must be denied.

B.  Service Connection for Carpal Tunnel Syndrome

In this case, there is no evidence of any complaints or 
diagnosis of carpal tunnel in service.  The veteran however 
was treated for a laceration of the right forearm and is 
service connected for such disorder.  The records do not show 
the presence of carpal tunnel syndrome until after October 
1997, when the evidence suggests that he injured his right 
arm during a domestic dispute.  Thereafter, symptoms of 
numbness and tingling in the right hand's fingers, wrist and 
diagnoses of carpal tunnel syndrome were made in April 1998 
and thereafter.  The bulk of these records appear to link 
this carpal tunnel syndrome to his 1997 injury.  

One exception is the April 2001 opinion from a VA medical 
provider who suggested that the veteran's paresthesias and 
weakness of his right hand might have been caused by the 
service-connected laceration injury or might be due to carpal 
tunnel syndrome.  This opinion however did not clarify 
whether the carpal tunnel syndrome itself may be related to 
the service-connected laceration.  There was also no history 
given of the more recent injury to the right arm in 1997.  
This opinion is outweighed by the evidence showing the 
neurological symptoms/carpal tunnel syndrome of the right arm 
was caused by the October 1997 injury.  

Furthermore, the August 2004 VA examination stated that forty 
years after the service connected injury, any discussion of 
the relationship between the laceration and the carpal tunnel 
syndrome was speculative at best.  

The Board notes the veteran's argument that his current right 
hand carpal tunnel syndrome resulted from service, 
specifically resulting from his service connected right arm 
laceration.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As discussed above, the preponderance of the evidence fails 
to show that the current carpal tunnel syndrome is related to 
service or was caused or aggravated by the service connected 
laceration of the right arm.  Therefore service connection 
for carpal tunnel syndrome on a direct or secondary basis is 
not warranted.  38 C.F.R. §§ 3.303,  3.310.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a carpal tunnel 
syndrome.  See Gilbert, supra.  Accordingly, the appeal must 
be denied.

IV.  Increased Rating for Right Wrist Scar

The veteran is noted to have filed her claim for an increased 
rating in October 1998.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
applicable to skin disorders.  The revised regulations became 
effective on August 30, 2002. See 67 Fed. Reg. 45,590 - 
45,599 (July 31, 2002).  Among numerous changes made to 38 
C.F.R. § 4.118 under the rating criteria effective on August 
30, 2002 were diagnostic codes specific to acne (Diagnostic 
Code 7828), disfigurement of the head, face or neck 
(Diagnostic Code 7800), disfigurement of areas other than the 
head, face, or neck (Diagnostic Codes 7801 and 7802), and 
scars that are unstable or painful, or otherwise limit motion 
(Diagnostic Codes 7803, 7804, and 7805). These revised rating 
criteria are codified in 38 C.F.R. § 4.118 (2004).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to 
August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement. 38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2004).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2004).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2004).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2004).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).

Based upon review of the evidence, and with consideration of 
the appropriate criteria, at all stages during this appeal, 
the Board finds that a compensable rating is not warranted 
for the veteran's right wrist scar.

The evidence that predates the regulation changes of August 
30, 2002 must only be considered under the old regulations.  
Here, the evidence reflects that as early as April 1968, the 
scar was found on VA examination to not be fixed, to be 
nontender and cause no functional impairment.  It was two 
inches long and linear.  Other medical evidence predating 
August 30, 2002 fail to show that the scar was tender, 
painful, or caused limitation of motion.  Although records 
from 1998 reflect right arm complaints, these symptoms were 
attributable to a carpal tunnel syndrome shown to have 
developed following an injury to the right arm in October 
1998 and not a symptom of the scar.  Nor did the evidence 
prior to August 2002 reflect the scar to be superficial, 
poorly nourished, with repeated ulceration.  Thus under the 
regulations in effect prior to August 2002, the veteran's 
scar is not shown to warrant a 10 percent.  38 C.F.R. 
§§ 7803-7804. (prior to August 30, 2002).  

The evidence also does not reflect that the veteran's acne as 
of August 30, 2002 warrants a compensable under the revised 
criteria for skin disorders.  The applicable Diagnostic Codes 
in this case are Codes 7801 through 7805.

The most recent evidence regarding the scar is the report 
from the August 2004 VA skin examination which found the scar 
to be well healed, hypopigmented in color, nontender to the 
touch, with no elevation or decrease of skin tone in the 
area.  The scar was superficial in nature, with mild 
disfiguring of the right forearm near the wrist.  Because the 
scar is superficial, and because there is no evidence of the 
scar limiting motion or otherwise limiting arm function, 
Diagnostic Codes 7801 which governs scars that are deep or 
cause limited motion and Diagnostic Code 7805 for other types 
of scars based on limitation of function of affected part are 
not for application in this case.

The Board will therefore consider Diagnostic Code 7802, which 
governs scars other than the head, face, or neck, that are 
superficial and do not cause limited motion, a 10 percent 
evaluation is assignable for area or areas of 144 square 
inches (929 square centimeters) or greater. 38 C.F.R. § 
4.118, Diagnostic Code 7802 (2004).  In this case, the 
veteran's right arm scar is clearly shown from the 
examination to be less than 144 square inches or 929 square 
centimeters.  For this reason a 10 percent rating is not 
warranted under this Code.

Likewise a 10 percent rating is not warranted under the 
current Diagnostic Code 7803 as the evidence shows the scar 
to not be superficial and unstable.  The VA examination 
report of August 2004 clearly stated that the scar was well 
healed (stable).  This report also reveals that a 10 percent 
rating is not warranted under the current Diagnostic Code 
7804 as the scar was not shown to be painful on examination.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's right wrist 
scar warrants a compensable evaluation under any applicable 
Diagnostic Code.  The Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. § 
5107(b) in connection with the veteran's claim; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is inapplicable.

The Board has also reviewed the record under the provisions38 
C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question. There is 
no evidence demonstrating that the service-connected right 
wrist scar markedly interferes with employment.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to this condition.  Thus an 
extraschedular consideration is not warranted in this matter.  


ORDER

Entitlement to service connection for anxiety neurosis is 
denied.  

Entitlement to service connection carpal tunnel syndrome is 
denied.  

Entitlement to a compensable evaluation for a right wrist 
laceration scar is denied.


REMAND

As the veteran claims his hypertension is more severe than 
currently evaluated, a second remand is required.  In this 
regard, VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).   Consequently, 
the Board concludes that a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate his current level of disability.  

The Board notes that the Board remanded this matter in May 
2004 in part to obtain private medical records for 
hypertension treatment since July 2001.  To date such records 
have not been obtained.  Furthermore, the veteran submitted a 
statement in June 2005 stating that he was recently 
hospitalized for cardiovascular problems and submitted a 
discharge report dated in March 2005 from Firelands Regional 
Medical Center.  These complete records from his recent 
hospitalization should be obtained.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  Ask the veteran to submit any 
additional evidence or argument 
pertaining to his claim that he has in 
his possession, to include any private 
treatment records or chiropractic records 
for his hypertension.  Any records 
obtained should be associated with the 
claims folder.

2.  The VBA AMC should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
hypertension since July 2001.  After 
securing the necessary release, the RO 
should obtain these records, including 
the complete March 2005 treatment records 
from Firelands Regional Medical Center. 

3.  After completion of # 1-2 above, the 
veteran should be afforded a VA 
examination to fully assess the current 
nature and severity of his service-
connected hypertension.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


